Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Claims 1,2, 5-8, 20 have been amended,  claims 12-16, 19 have been canceled, and new claims 22-26 have been added.
Claims 1-11, 17-18, and 20-26 are pending.
Claim Objections
The previous claim objection is withdrawn, due to the amendment submitted on 8/25/2022.

Allowable Subject Matter
Claims 1-11, 17-18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 20 is the inclusion of the limitation 
“…wherein the first sub-pixel and the second sub-pixel are connected to and driven by a same nth  column of data lines  and a same nth row of scanning line, n being an integer no less than 1; wherein the first sub-pixel comprises a first main sub-pixel and a first auxiliary sub-pixel arranged adjacent to each other; and the second sub-pixel comprises a second main sub-pixel and a second auxiliary sub-pixel arranged adjacent to each other; wherein the first main sub-pixel and the first auxiliary sub-pixel are disposed on a left side of the respective data line and aligned in a same column, and the second main sub-pixel and the second auxiliary sub-pixel are disposed on a right side of the same data line and aligned in a same column, wherein the first main sub-pixel and the second main sub-pixel are aligned in a same row, and wherein the first auxiliary sub-pixel and the second auxiliary sub-pixel are aligned in a same row; wherein the spacer standing portion is arranged between every two adjacent data lines at the intersection of four adjacent pixels and does not overlap any data line, wherein the first sub-pixel and the second sub-pixel are turned on simultaneously.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 20. Claims 2-11, 17-18, and 21-26 are also allowed by their virtue of dependency.
Hsieh et al. US 2014/0049619, Zhang et al. US 2016/0139444 and Shen CN 102117602 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871